Page, J.:
The action was for goods alleged to have been sold by the plaintiff to the defendant. The second cause of action was withdrawn on the trial. The answer is a general denial and a defense of the Statute of Frauds.
The case on behalf of the plaintiff was fully proved, with the exception of the very important fact that it was proved that the goods were sold, not by the plaintiff, but by a corporation known as the Hyman Levin Co., Inc. It seems that Hyman Levin had been in business for a number of years, and in March, 1916, he formed a corporation that took over his business, of which his son-in-law and nephew were also incorporators and officers. The goods in question were sold on October 23, 1916. The order blank that was used was headed Hyman Levin. All of the receipts for the delivery of the goods and all bills and statements sent therefor were *857in the name of Hyman Levin Co., Inc., and Levin explains that this order blank was some of the old stationery that he had on hand. Levin’s idea seemed to be that as the business of the company was his business, it made no difference whether the action was brought in his individual name or in that of the corporation. Plaintiff’s counsel seeks to justify this contention and cites the case of Quaid v. Ratkowsky (183 App. Div. 428). That case is not an authority for any such proposition.
The judgment and order should be reversed, with costs, and the complaint dismissed, with costs.
Clarke, P. J., Laughlin, Shearn and Merrell, JJ., concurred.
Judgment and order reversed, with costs, and complaint dismissed, with costs.